department of the treasury internal_revenue_service washington d c tax_exempt_and_government_entities_division uniform issue list aug xxxxx legend taxpayer a xxxxx bank m xxxxxx bank n xxxxx ira x xxxxx account f xxxxx amount s xxxxx amount t xxxxx amount u 0oxx date1 xxxxx date xxxxxx dear xxxxx xxxxxk page this is in response to your letter dated xxxxx as supplemented by additional correspondence dated xxxxx and xxxxx submitted on your behalf by your authorized representative in which you requested a waiver of the 60-day rollover requirement contained in sec_408 of the internal_revenue_code the code’ the following facts and representations have been submitted under penaity of perjury in support of your ruling_request taxpayer a age __ represents that he received a distribution from ira x totaling amount s taxpayer a asserts that his failure to accomplish a rollover of amount u amount s taxpayer a’s account balance less amount t taxpayer a’s required_minimum_distribution for year within the 60-day period prescribed by sec_408 of the code was due his mental condition which impaired his ability to handle iis financial matters which caused him to place amount s into a non-ira account taxpayer a represents that amount u has not been used for any other purpose taxpayer a maintained ira x with bank m until date on date documentation was completed by taxpayer a to transfer amount s from ira x into account f with bank n taxpayer a withdrew amount s from bank m and deposited the funds into bank n because taxpayer a believed that bank m was having financial difficulties taxpayer a deposited amount s into a non- retirement taxable account account f instead of an ira as he had intended around the time taxpayer a received the distribution of amount s from ira x he was the primary caregiver for his wife who had just been diagnosed with cancer and told that she had four to six weeks to live taxpayer a had to provide attention and transportation for his wife for her frequent chemotherapy treatments the emotional stress of caring for his wife caused vaxpayer a to remain unaware that he had placed amount s into an unqualified money market account instead of an ira on a later date taxpayer a was notified of the error while having his tax_return prepared by his accountant until that time taxpayer a believed that he had completed a transfer to a rollover ira of amount s based upon the above facts and representations you request that the internal_revenue_service waive the 60-day rollover requirement contained in sec_408 of the code with respect to the distribution of amount u sec_408 of the code provides that except as otherwise provided in sec_408 any amount_paid or distributed out of an ira shall be included in gross_income by the payee or distribute as the case may be in the manner provided under sec_72 of the code xxkxxx page ou i sec_408 of the code defines and provides the rules applicable to ira_rollovers sec_408 of the code provides that sec_408 of the code does not apply to any amount_paid or distributed out of an ira to the individual to whose benefit the account is maintained if i ii the entire amount received including money and any other_property is paid into an ira for the benefit of such individual not later than the day after the day on which he receives the payment or distribution or the entire amount received including money and any other_property is paid into an eligible_retirement_plan other than an ira for the benefit of such individual not later than the day after the date on which the payment or distribution is received except that the maximum amount which may be paid into such plan may not exceed the portion of the amount received which is includible in gross_income determined without regard to sec_408 sec_408 of the code provides that sec_408 does not apply to any amount described in sec_408 received by an individual from an ira if at any time during the 1-year period ending on the day of such receipt such individual received any other amount described in sec_408 from an ira which was includible in gross_income because of the application of sec_408 sec_408 of the code provides a similar 60-day rollover period for partial rollovers sec_408 of the code provides that the rollover provisions of sec_408 do not apply to any amount required to be distributed under sec_408 sec_408 of the code provides that the secretary may waive the day requirement under sec_408 and sec_408 of the code where the failure to waive such requirement would be against equity or good conscience including casualty disaster or other events beyond the reasonable control of the individual subject_to such requirement only distributions that occurred after date are eligible for the waiver under sec_408 of the code revproc_2003_16 r b provides that in determining whether to grant a waiver of the 60-day rollover requirement pursuant to sec_408 of the code the service will consider all relevant facts and circumstances including errors committed by a financial_institution inability to complete a rollover due to death disability hospitalization incarceration restrictions imposed by a foreign_country or postal error the use of the amount distributed and the time elapsed since the distribution occurred axxxkx page the information and documentation submitted by taxpayer a is consistent with his assertion that his failure to accomplish the rollover within the 60-day period prescribed by sec_408 of the code was due to his mental state associated with acting has his wife’s primary caregiver during her diagnosis and treatment of colorectal cancer which led to amount u being placed in a non-ira account therefore pursuant to sec_408 of the code the irs hereby waives the 60-day rollover requirement with respect to the distribution of amount u taxpayer a is granted days from the issuance of this ruling letter to contribute amount u into an ira provided all other requirements of sec_408 of the code except the 60-day rollover requirement are met with respect to such contribution amount u will be considered a rollover_contribution within the meaning of sec_408 of the code please note that pursuant to sec_408 of the code this ruling does not authorize the rollover of code sec_401 minimum required distributions no opinion expressed as to the tax treatment of the transaction described herein under the provisions of any other section of either the code or regulations that may be applicable hereto this ruling is directed solely to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited as precedent if you have any questions regarding this ruling please contact xxxxx xxxxxx i d no xxxxx at xxxxx sincerely yours ‘ ak td nz donzell h littlejohn employee_plans technical group bh a aa manager enclosures deleted copy of ruling letter notice of intention to disclosure cc xxxxkx
